Citation Nr: 1307479	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  95-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active service from October 1973 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claim for service connection for right ear hearing loss was remanded in February 2010 for additional development, which has been completed.

In March 2012, the Board, in pertinent part, denied the Veteran's claims.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2012 Order, granted the parties' Joint Motion, vacating in part the Board's March 2012 decision and remanding the claims of entitlement to service connection for right ear hearing loss and an initial rating in excess of 30 percent for PTSD for compliance with the terms of the Joint Motion.

In August and December 2012, the Veteran submitted additional VA treatment records to the Board accompanied by a December 2012 waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims files and has been considered by the Board as part of the record on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss did not have onset during or within one year of separation from service and is not otherwise related to service.

2.  For the entire period prior to December 28, 2011, the Veteran's PTSD did not cause occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

3.  Since December 28, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  For the entire period prior to December 28, 2011, the criteria for an initial disability rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).

3.  Since December 28, 2011, the criteria for a rating of 50 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9411 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.           § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for right ear hearing loss.  He claims his condition is the result of being hit in the head with a baseball or softball during service.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The September 1973 entrance examination shows hearing within normal limits bilaterally.  The accompanying RMH does not indicate hearing loss.  No STR shows complaint or diagnosis of right ear hearing loss or a head injury.  The September 1976 separation examination shows hearing within normal limits.  Notably, testing showed that his hearing acuity was slightly better than at entrance to service.

During a November 1983 ear, nose, and throat check-up, the Veteran denied specific complaints about hearing and ringing of the ears.  In a July 1986 claim, he did not list right ear hearing loss as one of his many disabilities, providing evidence against his own claim.  

The first indication of right ear hearing loss is dated September 1989 at which time he complained of the disability.  A 1991 VA treatment record shows otitis media of the right ear but hearing loss was not diagnosed and the record did not indicate a connection between the otitis media and service.

In August 1992, the Veteran filed a claim for right ear hearing loss resulting from having been hit on the right side of his head with a baseball during service.  An October 1992 VA examination shows he reported this alleged in-service incident and that he had suffered hearing loss since that time.  The audiometric examination showed mixed hearing loss in the right ear with significant low frequency loss.  The examiner opined that the Veteran sustained a traumatic injury with ossicular disruption resulting in conductive hearing residuals as described.  He did not indicate whether he had reviewed the claims file or STRs prior to rendering his opinion.

A June 1993 treatment record shows the alleged history of an in-service head injury and a diagnosis of probable right ear sensorineural hearing loss.  The provider questioned the etiology of the hearing loss and indicated that he may need to rule out ossicular discontinuity.

In a February 1994 hearing before a Decision Review Officer (DRO), the Veteran testified that he was hit on the right side of his head with a baseball during a game in 1975.  At that time, he sought treatment with a clinic.  After the injury, his hearing was diminished on the right side and his ear felt clogged all the time.  He claims to have started treatment in 1986 and that his condition worsened in 1993.

A May 2000 audiogram notes that the Veteran had tubes inserted into his right ear in August 1996.  Etiology of his right ear hearing loss was not discussed.

The Veteran had VA audiology and ear disease examinations in February 2001.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear.  An etiology opinion was not provided.  During the ear disease examination, he reported the in-service head injury and noted that the injury fractured bones in his ear.  He said he had had tubes inserted in his right ear but that he continued to have hearing difficulties.  The examiner noted the tube but found no other abnormalities of the right ear.  An etiology opinion was not provided.

The Veteran had a VA examination in September 2010.  The examiner reviewed the claims file.  The Veteran reported the alleged in-service head injury and said the injury bled at the time and caused future problems with fluid in his middle ear.  He reported occasional pain in the mastoid area.  Testing revealed hearing loss in the right ear for VA purposes.  The diagnosis was sensorineural hearing loss in the right ear.  The examiner opined that the right ear hearing loss is not caused by or related to military service.  She noted that his discharge examination report did not indicate hearing loss upon discharge.  She also indicated that STRs do not show treatment for trauma or injury to the ear within a year of separation from service.  Therefore, she could not find that the hearing loss was caused by or related to service.

In December 2012, the Veteran submitted additional private treatment records for right ear hearing loss.  However, none of these records relate his right ear hearing loss to his service.

Unfortunately, other than the Veteran's assertion of being hit in the head during service, causing a hearing problem, the claims file contains no evidence of such injury and actually provides highly probative evidence against such a finding.

In this regard, in the August 2012 Joint Motion, the parties agreed that the Board erred in not adequately addressing the lay and medical evidence as regards to this claim.  The parties stated that the Board stated that the Veteran was competent to report his injury in service, but that he was not competent to provide a "medically competent" nexus opinion.  Upon remand, the parties agreed that the Board should note that categorical rejection as to the competency of the lay contentions with respect to establishing a nexus is inconsistent with the Federal Circuit's holding regarding the treatment of lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating decision of this Court that "stated categorically that a 'valid medical opinion' was required to establish nexus, and that [a lay person] was not competent' to provide testimony as to nexus because she was a layperson.").

The Board has considered the Veteran's statements.  The Board accepts that the Veteran is competent to report right ear hearing loss in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, to the extent that the Veteran reports having hearing loss attributable to service, he is not competent given that this opinion may not be rendered based on the Veteran's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's nexus opinion has highly limited probative value.

Beyond the above, his statements have not always been consistent.  The Board particularly takes notice of his testimony before the DRO and his statements to health care providers over time.  Specifically, the STRs are completely void of any complaint of right ear hearing loss or any head injury from a baseball injury.  

Importantly, post-service, in November 1983 he denied specific complaints about hearing and ringing of the ears and, in a July 1986 claim, he did not even list right ear hearing loss.  In fact, it was not until August 1992 that the Veteran raised a claim for right ear hearing loss related to being hit on the right side of his head with a baseball during service.  In the Board's opinion, the documents prepared contemporaneous to the Veteran's active service are more probative than the Veteran's current recollections concerning his right ear hearing loss and an in-service head injury.

Simply stated, based on a total review of the facts of this case and the extensive evidence (two boxes of files), the Board makes the following factual finding:  The Veteran's current recollection of events in service and following service regarding a hearing problem following an alleged injury are inaccurate.  A review of the evidence, including, most importantly, prior statements/claims from the Veteran himself at certain points, are found to support this finding, and are found to provide higher probative value than his current recollection of events.      

While the Board does not doubt the sincerity of the Veteran's current belief that his symptoms have been present since service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not accurate to the extent that he reports the onset of his symptoms and he found to be an inaccurate historian of the disability at issue.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  Overall, the Veteran's statements and testimony are, over time have been, at best, erratic.

The parties to the Joint Motion also stated that the Board discounted the October 1992 positive VA nexus opinion, because it was based solely upon the Veteran's report, and the STRs did not show a head injury in service.  They agreed that the Board erred in not making a credibility determination with regard to the Veteran's allegation of sustaining a head injury in service and found that he was competent to report such an injury.

The Board is again forced by the JMR to address, in detail, the Veteran's overall credibility as an historian of his disability (which is not meant to impugn negatively on the Veteran's overall military service).  The Board has considered the October 1992 VA examiner's opinion that relates the Veteran's right ear hearing loss to the alleged in-service incident.  However, there is no indication whether the examiner had reviewed the claims file or STRs prior to rendering his opinion.  In this regard, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

More importantly, the October 1992 VA opinion appears to be based solely on the Veteran's uncorroborated account of an in-service injury without review and consideration of the Veteran's claims file which includes his STRs which are completely devoid of any complaints of right ear hearing loss or indication of any in-service incident or injury from a baseball.  While the Veteran is competent to report that he had a head injury during service and experienced right ear hearing loss subsequent to that injury, as previously stated, the Board has found that the Veteran's testimony and statements, in this regard, are unreliable and it is on this basis that the October 1992 VA opinion has little probative value.  His own prior statements undermine his current recollections, beyond simply the treatment records that do not show this problem until years after service.    

In this regard, the best evidence, notwithstanding the Veteran's statements regarding any earlier treatment, which are found to be not accurate, shows that the Veteran did not seek treatment for right ear hearing loss symptoms until September 1989 which was 13 years after the Veteran's discharge from active duty.  Such a long interval of time between service separation and the earliest documentation of a disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  Additionally, there is no competent medical evidence of record linking any currently diagnosed right ear hearing loss to his military service, including any in-service injury therein.  His recollection of events are simply not accurate.  

As it relates to the Veteran's competent account of in-service symptomatology, the Board notes that while the Veteran has related the onset of his right ear hearing loss to an in-service injury from having been hit on the right side of his head with a baseball bat, the STRs are completely devoid of findings, complaints, symptoms, or any diagnoses related to a head injury or right ear hearing loss, which was not clinically diagnosed until the October 1992 VA examination.  For these reasons, we do not find the Veteran's account of in-service symptomatology to be accurate.  His allegation of having experienced a continuity of symptomatology since service is also not deemed accurate and is far outweighed by the other evidence discussed above.

In summary, the Board finds that the credible and probative evidence of record is against finding that any right ear hearing loss is related to a hit from a baseball during service, and the most probative and competent evidence of record does not otherwise relate the Veteran's currently diagnosed right ear hearing loss to his period of military service, or show that it manifested within one year of separation from service.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim, on a direct basis as well as on a presumptive basis (i.e., as due to herbicide exposure and as a chronic disease), and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

II. Increased Rating

At the outset, in the March 2012 Joint Motion, the parties agreed that remand of the claim was required because the Board provided an inadequate statement of reasons and bases to explain why the Veteran's PTSD symptoms did not fit the criteria for a higher rating, notwithstanding the extensive development of this case over many years.  The parties stated that the Veteran did not discuss medical evidence which appeared to support a higher rating and did not provide any discussion as to the impact, if any, the various GAF scores assigned had upon the Veteran's claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is currently assigned a 30 percent rating under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  Under DC 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

August 2005 VA treatment records show that the Veteran's PTSD was related to an accident during service and that the condition had a severe and chronic impact on mood, relationships, socialization, and general quality of life.  However, he had also been in a relationship with his fiancée since 1999, lived with his three children and ten year-old grandson, and was able to attend football games, although he had to view the game from the periphery of the stadium.  While this evidences some social impairment, the Veteran was able to maintain a relationship with his family and fiancée which is evidence against assigning a rating in excess of 30 percent.

The Veteran had a VA examination in June 2006 at which time the examiner did not have the claims file for review but was able to review electronic records.  Regardless, since the issue on appeal concerns the severity of the Veteran's PTSD, and since a comprehensive evaluation and report of his condition was provided, the Board finds that the examination is adequate for rating purposes.

During the evaluation, the Veteran reported depressed mood, isolative behavior, irritability, loss of interest in activities, crying spells, insomnia, guilt, nightmares, panic attacks and poor concentration.  He was employed as a landscaper, manicuring and mowing lawns.  He reported no interpersonal conflicts, reprimands, or missed time from work due to mental health symptoms.  The objective examination revealed restricted and tearful affect.  The diagnosis was agoraphobia and dysthymic disorder.  The examiner assigned a GAF of 65 for impact on daily functioning due to dysthymic disorder and a GAF of 60 for impact on daily functioning due to agoraphobia.  These scores are indicative of no more than moderate and mild symptoms and are supported by the clinical findings made on examination.

Records dated in August 2007 include an assessment which reflects that the Veteran reported recurrent intrusive thoughts, depression, anger, nightmares, a fear of riding in vehicles, anxiety and panic attacks.  He noted problems with small, enclosed areas.  His family believed that he had anger problems.  The objective criteria indicated mild depressed mood and constricted, depressed affect, providing evidence against this claim.  The diagnosis was chronic PTSD with agoraphobia with panic disorder.  His prognosis was fair.  A GAF of 45 was assigned which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Conceivably, the GAF of 45 suggests even greater impairment than that contemplated in the initial 30 percent rating assigned.  Neither the psychologist's own report, nor any other medical evidence pertinent to this period reflects that the Veteran then exhibited the symptoms identified in the DSM-IV as indicative of such a score.  However, while the fact that his friend and children reported that he became too angry is indicative of some impairment in social functioning, it also shows that he was able to maintain some type of relationship with his family.  In addition, on mental status examination, while he had a depressed mood and affect, he was clean with a cooperative and calm demeanor, had normal speech, denied suicidal and homicidal ideation and there was no evidence of psychotic symptoms.  His thought process was logical and he denied any perceptual disturbances.  The Board reiterates that the actual, psychiatric symptoms shown - not merely an examiner's assessment of the severity of the disability, nor any assigned GAF(s)-provide the primary basis for the assigned rating.  38 C.F.R. § 4.126.

The Veteran had a VA examination in January 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The evaluation revealed slowed speech and anxious affect.  His recent memory was mildly impaired while other symptoms included recurrent and intrusive thoughts and dreams; avoidance of triggers associated with his in-service trauma; increased arousal; diminished participation in activities; and detachment from others.

Noted were frequent, chronic, mild daily PTSD symptoms, providing more factual evidence against this claim.  The Veteran described employment as yard work and said his PTSD caused decreased functioning.  While the examiner described the symptoms as chronic with clinically significant distress or impairment in social, occupational or other important areas of functioning, the examiner also opined that the Veteran's PTSD caused mild impairment in functional status and quality of life and did not cause reduced reliability and productivity.  The examiner further opined that the Veteran's PTSD caused only occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  As regards occupational functioning, the examiner noted that the Veteran enjoyed his work because he did not feel confined and there was no history of interpersonal conflicts, frequent reprimands, or missed time from work due to mental illness.  As regards social functioning, while he described himself as socially isolated and estranged from family members, he continued to reside with his daughter and grandson.  

The diagnosis was chronic, mild PTSD with a GAF score of 61.  The examiner stated that with more frequent treatment, there was a good prognosis for improvement in his psychiatric treatment.  Notably, the Veteran was employed in seasonal employment and had been for the past five to ten years.

The GAF score of 61 is of no more than mild symptoms and appears to be supported by the examiner's clinical findings.  While the Veteran had chronic symptoms with clinically significant distress or impairment in social, occupational or other important areas of functioning, these symptoms, overall, caused no more than a mild impairment in functional status and quality of life.  These symptoms did not prohibit from continuing to enjoy his employment or reside with his family.

In October 2011, the Veteran reported that a recent fatal car accident involving teenagers was a distressing reminder of his in-service trauma and caused his PTSD symptoms to flare up.  He said he had not been able to tolerate crowds and that his mood had been dsyphoric with low energy.  On mental status evaluation, the Veteran appeared clean, cooperative in demeanor, alert, and oriented.  Speech was normal.  Mood was dsyphoric mood and blunted affect.  However, his thought process was logical, judgment was normal, and there was no evidence of psychotic symptoms and the Veteran denied suicidal and homicidal ideations.  The diagnosis was PTSD and depression with a GAF of 50, indicative of are serious symptoms.  At this time, however, the clinical findings on mental status evaluation more nearly approximated a rating of no more than 30 percent.  The Board reiterates that the actual, psychiatric symptoms shown-not merely an examiner's assessment of the severity of the disability, nor any assigned GAF(s)-provide the primary basis for the assigned rating.  38 C.F.R. § 4.126.

The Veteran was afforded a VA PTSD DBQ (Disability Benefits Questionnaire) examination in December 2011 at which time the examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity supportive of a 50 percent rating for PTSD.  The examiner indicated that the Veteran had a depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and persistent delusions or hallucinations.  He was assigned a GAF score of 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
Time Period Prior to December 28, 2011

The Board finds that an evaluation in excess of 30 percent is not warranted for the time period prior to December 28, 2011, the date of the most recent VA PTSD DBQ examination.  In this regard, the Board has considered all of the evidence but finds that a rating in excess of 30 percent is not warranted.  The treatment records show that he continued to have relationships with family members and per his report, was able to maintain his employment without interference due to PTSD symptoms, providing factual evidence against his own claim.  Further, the VA examiner stated that PTSD caused "mild" impairment in functional status and quality of life but did not cause reduced reliability and productivity.  PTSD caused occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning. 

While the October 2011 treatment record indicates that symptomatology may have worsened due to his knowledge of a recent fatal car accident involving teenagers, his reported symptoms do not rise to the severity necessary for the assignment of a 50 percent rating prior to December 28, 2011.

Simply, the Veteran's PTSD did not cause occupational and social impairment with reduced reliability and productivity.  Such symptoms (for example only) as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, have been taken into consideration. 

It is important for the Veteran to understand that if he did not have some problems associated with his PTSD, there would be no basis to award him a compensable evaluation, let alone a 30 percent evaluation.  Prior to December 28, 2011, the medical evidence clearly supports a finding, overall, of a "mild" disability or, at minimum, a disability that does not meet the requirements of a 50 percent evaluation.  In this regard, while the JMR is correct in noting some evidence that support the Veteran's claim, it is equally importantly to note significant evidence in this case that does not support the 30 percent evaluation (indications of a "mild" problem and significant indications of the Veteran's ability to function with only minimal problems).  Without considering the Veteran's problems, as a whole, the 30 percent evaluation cannot be justified, let alone a higher evaluation. 

The Board has reviewed the Veteran's many statements over time.  It is important for the Veteran to understand that his own factual statements are found by the Board to, overall, indicate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the definition of a 30 percent evaluation.  In this sense, the Board, as the finder of fact in this case, finds that the Veteran has provided factual evidence against his own claim.  Simply stated, a Veteran with a 30 percent evaluation for PTSD will have occasional problems but overall be able to work steadily, as the Veteran has done, with almost no interruptions. 

In summary, the Board finds by a preponderance of the evidence that the Veteran's PTSD symptomatology did not meet, or more nearly approximate, the criteria for a rating greater than 30 percent for any time during the period prior to December 28, 2011.  As the preponderance of the evidence is against the claim for an initial increased rating, reasonable doubt may not be resolved in the Veteran's favor.

Since December 28, 2011

Based upon the foregoing, the Board concludes that a 50 percent rating, but no higher, is assignable for the time period from December 28, 2011.  However, the Board concludes that the criteria for a 70 percent rating have not been met since December 28, 2011.  As noted above, symptoms illustrative of a 70 percent rating with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood include suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

In this regard, the Board acknowledges that the December 2011 VA examination showed findings of persistent delusions or hallucinations; however, the evidence as a whole supports the assignment of a 50 percent evaluation during this time period.  In this regard, the Veteran was able to perform activities of daily living and there was no evidence of obsessional rituals or impaired impulse control.  It is important for the Veteran to understand that without some problems associated with this disability, there would be no basis for a compensable evaluation, let alone a 30 percent evaluation, let alone a 50 percent evaluation.  Given, as noted above, that the Veteran is not always an accurate historian of his disabilities, it is only with consideration of all remaining doubt (and in a sincere effort to fully address the Veteran's case without further delay) that the Board can award this evaluation.  Further evaluations of the Veteran's condition (delaying the full adjudication of this case, once again), in light of a review of the Veteran's statements over time, and a critical analysis of whether the Veteran actually has persistent delusions or hallucinations, and other problems, may actually lead to a reduction of the Veteran's evaluation, an eventuality the Board desires to avoid. 
     
Accordingly, entitlement to a disability rating of 50 percent, but no greater for service connection PTSD, from December 28, 2011 is warranted.

Extraschedular Consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the 30 percent schedular evaluation assigned for the Veteran's PTSD prior to December 28, 2011, and the 50 percent schedular evaluation assigned since December 28, 2011, reasonably describes his overall disability level and symptomatology.  Quite simply, the Veteran does not demonstrate any aspects of PTSD not contemplated by the schedular criteria.  Again, it is important for the Veteran to understand that the Board is not disputing the fact that the Veteran has PTSD, or that is causes him problems, as without some problems associated with his PTSD there would be no basis for the 30 or 50 percent evaluations assigned, let alone any higher evaluation.  As such, there is no basis to refer this case for extra-schedular consideration.

III. The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, for the service connection claim for right ear hearing loss, the duty to notify was satisfied by way of letter sent to the Veteran in July 2001 and April 2006 that fully addressed all notice elements.  While the letters were not sent prior to the issuance of the initial rating decision, the Veteran was provided ample time and opportunity to submit evidence in support of his claim.  Further, his claim was readjudicated multiple times in supplemental statements of the case, thus curing any deficiency in timing of the notice letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  More importantly, he has not alleged that he has been prejudiced by the timing of the notice letters.  Consequently, the Board finds that VA satisfied the duties to notify and assist.

Regarding the PTSD claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained and the Veteran has provided treatment records.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA medical examinations for his right ear hearing loss and PTSD related claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for right ear hearing loss is denied.

An initial rating in excess 30 percent for service-connected PTSD prior to December 28, 2011 is denied.

A 50 percent rating is granted for PTSD from December 28, 2011, subject to regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


